Citation Nr: 0901704	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction.

3.  Entitlement to service connection for a right leg 
disability.

4.  Entitlement to service connection for a left leg 
disability.

5.  Entitlement to service connection for a right hip 
disability.

6.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P. W.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1973, and from June 1978 to September 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In November 2008, the veteran testified at a hearing at the 
RO before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.  At his hearing, the 
veteran submitted additional evidence consisting of a 
compiled list of blood pressure readings, accompanied by 
waiver of RO consideration.




FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  A stressor supporting a diagnosis of PTSD has not been 
verified.

3.  Coronary artery disease with hypertension was not present 
during active duty or for many years thereafter, and the 
veteran's current heart disability, status post myocardial 
infarction, is not etiologically related to active duty 
service.

4.  The veteran does not currently have a right leg 
disability.

5.  A left leg disability was not present during active duty 
or for many years thereafter, and the veteran's current left 
leg disability is not etiologically related to active duty 
service.

6.  A right hip disability was not present during active duty 
or for many years thereafter, and the veteran's current right 
hip disability is not etiologically related to active duty 
service.

7.  A left hip disability was not present during active duty 
or for many years thereafter, and the veteran's current left 
hip disability is not etiologically related to active duty 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).

2.  Coronary artery disease with hypertension was not 
incurred in or aggravated by active duty, and its incurrence 
or aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2007);    
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  A right leg disability was not incurred in or aggravated 
by active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

4.  A left leg disability was not incurred in or aggravated 
by active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

5.  A right hip disability was not incurred in or aggravated 
by active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

6.  A left hip disability was not incurred in or aggravated 
by active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in August 2005, prior to its initial adjudication of 
these claims.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman 
v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The veteran was provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities for which service connection is sought 
in an April 2007 letter, and the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Moreover, as explained below, the Board has determined that 
service connection is not warranted for the veteran's claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

The Board also notes that service treatment records, service 
personnel records, lay statements, internet reports, a 
hearing transcript, a private psychiatric report, and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.

The provisions of 38 C.F.R. § 3.304(f)(3) (2008) are 
applicable to claims based on in-service personal assaults.  
Here, the Board notes that the August 2005 notice sent to the 
veteran did contain a PTSD stressor questionnaire and 
instructions that the veteran identify evidence from other 
sources such as private physicians, police reports, and lay 
statements from friends and relatives.  The veteran has 
reported a claimed stressor and provided lay statements of 
friends in support of his claim, and the Board finds there is 
no prejudice with adjudicating the claim at this time.

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to any of the claims and that a 
VA medical opinion addressing the etiology of the claimed 
disabilities has not been obtained, but has determined that 
VA has no duty to provide an examination or obtain a medical 
opinion in this case because there is no reasonable 
possibility that such development would result in evidence to 
substantiate any of the claims.  In this regard, as will be 
explained below, the Board notes that the evidence does not 
support the veteran's contention that a personal assault 
occurred while he was on active duty.  So, there is no 
verified stressor upon which an examiner could support a PTSD 
diagnosis.  In addition, there is no medical evidence of a 
cardiovascular disability until more than five years 
following the veteran's discharge from service, no medical 
evidence suggesting that any of the claimed disorders are 
related to service, and no medical evidence of any right leg 
disability.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of these claims were insignificant and non-
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.

Service Connection Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R.    § 3.303(b).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a cardiovascular disability or arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. 
§§ 3.307, 3.309 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Service Connection Analysis

Service Connection for PTSD

The veteran contends that he suffers from PTSD due to a 
personal assault that he contends happened while he was 
serving on active duty.

In addition to the rules for service connection above, 
service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

At the outset, the Board notes that the veteran does not 
claim, nor does the evidence show, that he served in combat.  
So, the veteran's lay testimony alone does not verify that a 
stressor occurred, and the Board will consider whether 
service records or other corroborative evidence substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor

Service treatment records from the veteran's first period of 
service include a mental health note that indicates the 
veteran expressed multiple somatic complaints but had a 
negative work up and was found to have probable depressive 
equivalents.  Notes from March 1972 indicate the veteran was 
hung-over and he also requested psychiatric assistance later 
that month.  The October 1973 separation examination from 
that first period of service was negative for a psychiatric 
disability.

A triage note from October 1, 1979, states that the veteran 
reported for treatment complaining of a right ankle injury 
from two days prior.  This record states that the injury 
occurred while the veteran was in a fight.  The veteran did 
not complain of having been assaulted and there is no record 
of treatment relating to the veteran's head, face, or torso.  
In a subsequent note from November 1979, the veteran reported 
that he was hit in the head on November 3, 1979, and was 
suffering from dizziness.  A statement given later that month 
includes the veteran's report of having been in a fight on 
September 29, 1979.  In essence, the evidence at this time 
shows that the veteran hurt his ankle in a fight in late 
September and was hit in the head in early November.

VA outpatient notes from February 1980 include the veteran's 
reference to intense headaches and violent nightmares, with 
the veteran giving a history at this time of having been hit 
about both sides of the head with pool sticks on October 3, 
1979.  This is the first reference by the veteran to having 
had weapons used against him, and the history does not appear 
to have been adopted by the medical personnel treating him at 
that time.  Scalp indentations were palpated on both sides of 
the veteran's parietal skull, but x-ray studies were 
negative.  He also reported a history of prior head injury in 
a report of medical history associated with a March 1980 
examination.  But the veteran's account of history at this 
time is not accurate when compared to the contemporaneous 
service treatment records that show two separate incidents in 
the autumn of 1979, with no discussion of the veteran having 
been assaulted in his September fight and no indication that 
the veteran was in a fight when struck in the head in 
November.

Subsequent service treatment records show diagnoses for 
alcohol addiction not otherwise specified, and stress due to 
ordinary duty overseas.  The veteran took two sick days and 
was returned to active duty.  Records from July 1980 also 
show alcohol detoxification treatment.  There was no 
indication in this report that the veteran had undergone any 
specific stressful event while on active duty.  In sum, the 
records of medical treatment contemporaneous to the veteran's 
claimed in-service assault do not corroborate or serve to 
verify the veteran's account of having been assaulted.  They 
show that the veteran was in a fight, but do not show 
injuries consistent with his having been a victim of a 
personal assault.

Turning to other evidence contemporaneous with the veteran's 
claimed stressor, the Board observes that service personnel 
records do show the veteran was awarded "soldier of the 
month" honors in September and October 1979.  In addition, he 
was promoted to Sergeant in November 1979 and was reenlisted 
in December 1979.  He was also deployed to West Germany in 
December 1979.  Looking at the totality of these personnel 
actions, it appears that the veteran did not undergo any 
behavioral changes incident to his September 1979 fight.  
These records do not support a finding that the veteran 
requested a transfer of duty station, to the contrary, he 
contended in correspondence received May 2006 that 
redeployment overseas was against his reenlistment agreement.  
These records do not show deterioration in work performance 
either.

The veteran did subsequently have substance abuse problems.  
As indicated by service treatment and personnel records from 
June and July 1980, the veteran displayed anxiety, abused 
hashish and alcohol, and showed no motivation toward 
decreasing his alcohol consumption.  However, these markers 
are separated chronologically from the September 1979 fight 
by numerous positive personnel actions.  Reading the 
veteran's deployment history in light of his service 
treatment records and separation examination, an identifiable 
cause of the veteran's stress is clearly given.  He was 
having substance abuse problems and difficulty being 
overseas.  There is no other contemporaneous evidence in the 
claims file pertaining to the veteran's claimed stressor, and 
it is not supported by service treatment and personnel 
records.

In the post-service period, the veteran obtained a 
psychological evaluation and opinion from M.R., Ph.D., a 
licensed family and marriage therapist.  In her report, she 
discussed the veteran's personal history, conducted objective 
clinical studies of the veteran, and diagnosed him with PTSD.  
With respect to the veteran's claimed stressor, Dr. R. wrote 
that the veteran experienced the threat of death to his own 
life when attacked by six men, as reported by the veteran.  
Dr. R. also wrote that the veteran had PTSD symptomatology 
for 26 years, since service.  

The fact that the veteran's statements concerning the 
etiology of his PTSD were transcribed by a health care 
provider as part of the history section of the medical report 
does not turn such statements into competent medical 
evidence.  As the Court has noted, "[e]vidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'"  Leshore v. Brown, 
8 Vet. App. 406, 410 (1995).  The veteran's report and 
diagnosis of PTSD does not verify the occurrence of a claimed 
in-service stressor.  See Moreau, 9 Vet. App. at 395-396 
(1996).  Likewise, the veteran's account of this history was 
also noted in VA outpatient records from June 1998 and mental 
health notes from June 2005.  There is no additional comment 
from the medical personnel who created these records and they 
do not serve to support or verify the veteran's contentions.  
For this reason, the veteran's claimed stressor of an in-
service personal assault is not verified by Dr. R's report, 
or any other evidence of record.  

Dr. R. did not have access to the veteran's claims file prior 
to writing her report and opinion.  This claims file does not 
contain evidence to verify that a personal assault occurred.  
To the extent that Dr. R. relied on the veteran's inaccurate 
and uncorroborated report of an in-service personal assault, 
and accepted as a fact that an in-service personal assault 
occurred as the veteran related, both the diagnosis of PTSD 
and the opinion of a relationship to service are of little 
probative value.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  Moreover, an opinion based upon 
an inaccurate factual premise has no probative value.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).

The veteran has also submitted numerous lay statements in 
support of his claims.  Letters from P.W., who would also 
later give hearing testimony on the veteran's behalf, and 
D.H. state that they observed the veteran to have been in a 
knee high cast in October 1979.  These individuals are 
certainly competent to report their observations, and their 
statements are somewhat consistent with the medical evidence.  
See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (lay 
persons are competent to provide evidence of observable 
events).

Another witness, R.W., joins P.W. in stating that the veteran 
suffered from additional injuries in service that include a 
stab wound to the right shoulder and bumps on his head.  R.W. 
states she was formerly a nurse and P.W. claims to have Army 
medical training.  Regardless, none of these individuals 
claim to have witnessed a personal assault take place, and 
these statements were submitted many years following the 
veteran's separation from active duty.

Yet another statement submitted by S.S. describes the claimed 
personal assault in great detail, but S.S. concedes that she 
did not meet the veteran until 1991, over a decade following 
his separation.  Her account can be no more than a recitation 
of the veteran's account.  The Board does not find these 
statements as probative as the contemporaneous service 
treatment and personnel records that show the veteran was not 
assaulted while on active duty.  Accordingly, the Board finds 
that the veteran's stressor of an in-service personal assault 
is not verified.

Despite proper notice and assistance, the veteran has not 
identified or provided any other evidence that would support 
his claim for PTSD, to include police reports, witness 
statements, or other evidence supporting his claimed personal 
assault.  The Board also notes that the veteran has claimed 
that the ruining of his career by the Army constitutes a 
stressor, but this allegation does not rise to the level of a 
threat of death or serious injury to self or others, so is 
not a stressor upon which a diagnosis of PTSD could be 
supported.  The Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV) provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event 
in which both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.)  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Service Connection for Coronary Artery Disease, Status Post 
Myocardial Infarction

The veteran contends that his current heart disability, 
status post myocardial infarction, is attributable to chest 
pains experienced during active duty, or is a product of a 
chronic disability manifested by high blood pressure during 
active duty and through his February 2005 heart attack.

Service treatment records show that the veteran experienced 
chronic bronchitis secondary to smoking during the period 
July 1971 to May 1972.  The veteran also had complaints of 
chest pain in September 1972.  Nothing other than a pulmonary 
etiology was suggested for any of these complaints, so this 
is not evidence of a cardiovascular disorder.

In the veteran's second period of service, February 1980 
outpatient records note a relatively high blood pressure 
reading of 136/80.  At that time, the veteran complained of 
pain in his ankle, intense headaches and violent nightmares.

The veteran complained of chest pain on the right side of his 
chest in June 1980.  He did not complain of left chest pain, 
skipped heart beats, productive cough or fever.  Upon 
physical examination, he had a regular sinus heart rhythm 
without murmurs, rubs, or gallops.  Blood pressure readings 
of 150/100 and 138/100 were obtained.  The examiner concluded 
that the veteran had a normal examination and diagnosed him 
with hyperventilation attributable to his anxiousness.  

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  See Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).  While the June 1980 blood pressure reading is high, 
hypertension was not diagnosed during any of these visits, or 
at any time during service.  Moreover, service treatment 
records are entirely negative for coronary artery disease.

The veteran's August 1980 separation examination was negative 
for any cardiovascular disability and his blood pressure 
reading was 120/78.  Of note, the veteran detailed an 
extensive list of maladies in a report of medical history 
associated with his August 1980 separation examination, but 
did not list any cardiovascular disability.  The first post-
service medical evidence of cardiovascular problems is noted 
in VA outpatient records from June 1987 when the veteran 
presented for treatment of sinus problems.  At this time, the 
veteran's blood pressure was noted to be 140/80.  The Board 
finds that the normal findings at separation combined with 
the passage of more than five years following separation 
prior to the onset of any cardiovascular symptoms is 
probative evidence that the veteran did not have chronic 
coronary artery disease or hypertension during service or 
within a one year period following service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim).

Records from January 2005 note treatment for chest pain, 
assessed as typical angina and acute coronary syndrome.  
Records from March 2006 note an ongoing diagnosis of coronary 
artery disease.  These records establish that the veteran 
currently has the claimed disability.

With respect to etiology, the veteran testified in November 
2008 that a VA physician told him verbally that he had 
significant past for hypertension going back quite some time.  
The veteran noted that this doctor is no longer with VA.  
Regardless what the VA doctor may have meant in describing 
the veteran's history, the Court has held that a veteran's 
lay statements relating what a medical professional told him, 
filtered as they are through a layman's sensibilities, are 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence to support a claim.  See Warren v. 
Brown, 6 Vet. App. 4 (1993).  There is no competent medical 
evidence of a relationship between the veteran's current 
heart disability and active duty, or a one year period 
following active duty.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Right and Left Leg Disorders

The veteran contends that the act of walking with a cast on 
his right foot during service caused a bilateral leg 
disability.  He also contends that his lower extremities were 
adversely affected by numerous parachute jumps during his 
first period of active duty.

At the outset, the Board notes that the veteran has not been 
diagnosed with a right leg disability either during active 
duty or following separation therefrom.  He did complain of 
bilateral knee pain in May 2006 VA outpatient records.  
However, his reports of symptoms cannot constitute a 
disability for VA rating purposes.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("[P]ain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted").  In VA outpatient notes 
from September 2005, the veteran complained that he felt his 
right knee pop.  X-rays at that time were negative with 
respect to his right knee.

In the absence of a diagnosis of right leg disability, 
meaning medical evidence showing the veteran has the 
disability alleged, service connection is not warranted.  The 
case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).

The Board does observe that service treatment records from 
October 1979 note swelling and edema from a right ankle 
injury that were as proximal as the veteran's knee.  However, 
no right knee disability was diagnosed at that time and there 
was no mention of a right knee or leg disability at any time 
thereafter, to include on the veteran's service separation 
examination.

Regarding the veteran's left leg disability claim, copies of 
a service treatment record submitted by the veteran note his 
history of a left ankle injury 6 months earlier, attributed 
by an unknown author to a parachute jump.  This record does 
not indicate that the veteran's left knee or left leg 
suffered from trauma.  Service treatment records, to include 
subsequent examinations, were negative for left leg or knee 
trauma and the first post-service evidence of a left leg 
disability is found in VA treatment records from September 
2005.  This report notes x-ray confirmed joint space 
narrowing in the veteran's left knee.  This is approximately 
25 years following the veteran's service separation 
examination, which indicates the disability was not chronic 
since service.  See Mense, 1 Vet. App. at 356.  There is no 
evidence of left knee arthritis manifest to a compensable 
degree within one year of separation.

There is no other medical evidence in this case that asserts 
there is a nexus between the veteran's current left knee 
disability and either service or a service-connected 
disability.  

For these reasons, service connection for right and left leg 
disabilities is denied.  The Board finds that a preponderance 
of the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for Right and Left Hip Disorders

As with his bilateral leg disability claims, the veteran 
contends that parachute jumps and the act of walking with a 
cast on his right foot during service caused a bilateral hip 
disability.

Service treatment records are negative for a hip disability.  
The first post-service evidence of a hip disability is a 
March 2005 VA x-ray report that notes minimal sclerotic 
changes in the acetebular margins bilaterally.  This is over 
24 years following the veteran's service separation, and 
there is no evidence of any prior hip injury or disability.  
The Board finds this gap in time to be probative evidence 
that a chronic hip disability was not present during or for 
many years after service.

In November 2008 hearing testimony, the witness P.W. stated 
that, while on active duty, he observed the veteran's right 
ankle cast to cause his other leg to stay up and he said "he 
looked like a cripple".  P.W. then opined that this altered 
gait must have been putting strain on the veteran's hips.  
The record indicates that P.W. has medical training in his 
background.  However, he has proffered no evidence that he 
possesses the medical training to provide more than basic, 
minimal care to the injured and sick.  Moreover, there is no 
evidence that he received any special training or acquired 
any medical expertise in matters related to etiological 
determinations of conditions such as hip disabilities.  See 
Black v. Brown, 10 Vet. App. 279, 284 (1997); See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran testified in his November 2008 hearing that Dr. 
T. was one of his doctors at the VA hospital in Oklahoma 
City.  He had stated that Dr. T. felt that the hip problems 
were directly due to favoring this leg and putting the weight 
over on the other leg.  However, the veteran later conceded 
that this was not put in writing.  As noted in the discussion 
of the veteran's heart disability claim, statements about 
what medical professionals may have told the veteran are not 
competent medical evidence.

In this case, there is no medical evidence showing a right or 
left hip disability during service or for many years 
thereafter.  Moreover, there is no medical evidence showing a 
relationship between the veteran's current hip disability and 
a service-connected disability, to include his right ankle 
disability.

In essence, the evidence of a nexus between the veteran's 
claimed disabilities and his military service, is limited to 
the veteran's own statements.  This is not competent evidence 
of the claimed nexus because laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  Espiritu, 
2 Vet. App. at 494.

Accordingly, service connection is not in order for these 
claimed disabilities.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.

Service connection for coronary artery disease, status post 
myocardial infarction, is denied.

Service connection for a right leg disability is denied.

Service connection for a left leg disability is denied.

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


